Citation Nr: 1707503	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-39 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

In December 2015, the Board remanded the claims on appeal in order to obtain an additional VA medical opinion.  The Board determined that the previous October 2009 and August 2015 VA opinions were inadequate as the examiners failed to consider the Veteran's history of neck and shoulder pain since service.  Moreover, the Board also found that the August 2015 opinion was inadequate because the examiner diagnosed numerous shoulder disorders, but failed to specify an etiology for these diagnoses.  The examiner also failed to cite or specify the "published documentation" relied on when coming to the conclusion that the Veteran's "right shoulder condition" was "most likely" secondary to his job as a truck driver.  The remand directed that the examiner state whether each previously or currently diagnosed neck and right shoulder disorders were related to the Veteran's active military service.  The remand also directed that in providing the opinion, the examiner had to comment on the Veteran's reported history of in-service injuries to his neck and right shoulder, to include being hit in the neck by a 400 pound sandbag in mid-1980, his report of 17 years of parachute jumps including two jumps in 1993 and 1996 which resulted in him hitting trees and falling 25 feet to the ground, his report of falling off a cliff in approximately 1991 while in ranger school, and his statements of continuing symptoms regarding his neck and right shoulder since military service.  

A VA medical opinion was obtained in February 2016 and an addendum opinion was provided in May 2016.  In the February 2016 opinion, the examiner, who was the same examiner who provided in August 2015 opinion, found that the Veteran's neck disorder and right shoulder disorder were "less likely than not" incurred in or caused by service.  The rationale provided was the same rationale as the August 2015 opinion.   The examiner did, however, cite to the documentation relied on when rendering this opinion.  The examiner also indicated that although the Veteran was treated for a muscle spasm in the neck in January 1981, it was an acute condition which resolved and was not reported in any subsequent service treatment records, including the Veteran's examination at separation.  The examiner noted there was no report of any neck or right shoulder disorders until October 2005, six years after service.

In the May 2016 addendum, while the examiner considered the Veteran reports of in-service injuries to the right shoulder and his statements of continuing right shoulder symptoms since military service, the examiner did not discuss the Veteran's neck disability in the opinion.  The examiner also again indicated numerous diagnoses of shoulder disorders in the February 2016 opinion, but failed to specify an etiology for these diagnoses in both the February 2016 and May 2016 opinions.  In light of these deficiencies, the Board finds that a remand is necessary in order to obtain a supplemental opinion that complies with the terms of the Board's December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders). 

Accordingly, the case is remanded for the following action:

1.  The electronic claims file must be returned to the examiner who provided the February 2016 and May 2016 VA medical opinions for an addendum opinion.  If unavailable, the electronic claims file must be forwarded to another appropriate VA examiner for review by the examiner in conjunction with the opinion.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether each previously or currently diagnosed neck and right shoulder disorders in the record are related to the Veteran's active military service.  The examiner is advised that an opinion must be offered for each identified neck and right shoulder diagnosis.

In providing these opinions, the examiner must comment on the following: 

(a) the Veteran's reported history of in-service injuries to his neck and right shoulder, to include being hit in the neck by a 400 pound sandbag in mid-1980; 

(b) the Veteran's report of 17 years of parachute jumps including two jumps in 1993 and 1996 which resulted in the Veteran hitting trees and falling 25 feet to the ground; 

(c) the Veteran's report of falling off a cliff in approximately 1991 while in ranger school; and 

(d) the Veteran's statements of continuing symptoms regarding his neck and right shoulder since military service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



